DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “113” in Figs. 2, 6 and 7.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Specification does not explain the reference number “113” recited in claims 2, 6 and 7.  
Appropriate correction is required.

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:

Re claims 1-6, prior arts do not teach or suggest the combination of the server chassis according to claim 1, in particular, wherein when the movable pin is located at the inserted position, the movable pin is disposed through the slidable component and the through hole of the case, such that the slidable component is positioned at the fastening position, and the fastening pin passes through a penetrating hole of the printed circuit board and the engagement hole of the expansion frame; when the movable pin is located at the extracted position, the movable pin is disengaged from the through hole of the case, such that the slidable component is able to slide between the releasing position and the fastening position, and the fastening pin is movable along with the slidable component with respect to the expansion frame.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Neal et al. (US 5,967,824) discloses a server chassis (Fig. 1-8; see conventional Fig. 1, col. 1, lns. 50-53), configured to detachably fasten a printed circuit board (205, Figs. 2-8), comprising: a fastening assembly (Figs. 2-8), comprising: a slidable component (234, see slide movement A1~B1, Fig. 2), having a guiding hole (235, 237, 
Chen et al. (US 11,079,814) discloses a server chassis (Figs. 7A~7C), configured to detachably fasten a printed circuit board (PCB inside 400, Figs. 4A, 4B; 700, Figs. 7A~7C), comprising: a case (710, Figs. 7A~7C), having a through hole (706, 709, Figs. 7A~7C); an expansion frame (410, 420, Figs. 4A, 4B; 300, Fig. 3A), fixed to the case, wherein the expansion frame has an engagement hole (such as 245, Fig. 3A); and a fastening assembly (250, Fig. 3A), comprising: a slidable component (265, Fig. 3A), having a guiding hole (hole inside 265, Fig. 3A); at least one guiding component (280, Figs. 3A, 3B) disposed through the guiding hole.

This application is in condition for allowance except for the following formal matters: 
Specification and drawing objection.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841